Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner has acknowledged the drawings (i.e. replacement sheet) filed on 2/28/2020.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In view of the terminal disclaimers dated 3/2/2021, the cited prior arts do not teach or suggest the features recited in claims 1-20, as follows: “ … rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient; and generate a video signal based on at least a portion of the three dimensional anatomical image and the location and orientation of the reference makers coupled to the patient and a surgical instrument, and output a video signal to the display screen on the display, wherein the video signal is a graphical representation of a virtual trajectory of the surgical instrument that intersects a target location on a patient, the target location corresponds to a point the surgical instrument impacts the three dimensional anatomical image which is a oriented and scaled to match the patient's anatomy, and wherein the virtual trajectory is a continuously updated and dynamically displayed to a surgeon who is repositioning and reorienting the surgical instrument”. And similarly recited in claim 11 as follows: “… oriented and scaled to match the patient's anatomy, and wherein the virtual trajectory is a continuously updated and dynamically displayed to a surgeon who is repositioning and reorienting the surgical instrument”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613